IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-20-00199-CR

                           IN RE DONALD KEELING


                                Original Proceeding



                         ORDER OF WITHDRAWAL
                                 AND
                         MEMORANDUM OPINION

       Our opinion granting Donald Keeling’s Petition for Writ of Mandamus, rendered

on August 21, 2020, and judgment issued on the same date, are withdrawn and this

memorandum opinion and judgment dismissing Keeling’s petition are substituted in

their place.

       Keeling sought a writ of mandamus to compel the trial court to rule on a motion

for a free record which was filed with the trial court clerk but had not yet been ruled on

by the trial court.
        We requested a response on August 3, 2020 from the Respondent, the trial court,

or the Real-Party-in-Interest, the State, but did not receive any response. Consequently,

this Court conditionally granted the requested writ of mandamus, confident that the

Respondent would promptly consider and rule on Keeling's motion. The writ would

issue only if the Respondent failed to advise this Court within 30 days from the date of

the opinion that the Respondent had ruled on the motion.

        We received and filed the Respondent’s Order on Motion for Free Copies of

Records on September 16, 2020. Not only did the Respondent rule on Keeling’s motion,

the Respondent granted Keeling’s motion.

        We are dismayed to discover through a footnote in the order, however, that the

Respondent never received any documentation regarding this mandamus proceeding

from this Court until the Opinion conditionally granting the writ was rendered and

delivered to the Respondent. That is, the Respondent never received notification that the

petition for writ of mandamus was filed and never received the request for a response

issued by this Court.    This was due to an error on our part.         Upon reading the

Respondent’s order, we discovered that this proceeding was not entered in our case

management system in a way that indicated the Respondent was a party to the

proceeding and, individually, needed notice. The District Attorney was erroneously

entered in the system as the representative of the Respondent and thus, was the only

“party” given notice besides Keeling. For this error, the Court sincerely apologizes to the

Respondent. We have implemented procedures which should prevent this kind of error

from happening in the future.


In re Donald Keeling                                                                 Page 2
        Accordingly, because the Respondent has ruled on Keeling’s motion, Keeling’s

Petition for Writ of Mandamus, filed on July 29, 2020 is dismissed as moot.



                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins 1
Opinion withdrawn
Mandamus dismissed as moot
Opinion delivered and filed September 23, 2020
Do not publish
[OT06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


In re Donald Keeling                                                                            Page 3